Allen, P.J.
(dissenting). Defendant was charged *267with and pled guilty to the offense of larceny in a building, MCL 750.360; MSA 28.592. Defendant was sentenced to four years imprisonment with credit for time served. Defendant now appeals of right, claiming error in the taking of his plea and in the determinate nature of his sentence.
Two errors are alleged in regard to the plea-taking. Defendant contends (1) that the court failed to inform him of the elements of the offense, and (2) that the court failed to inform him that defense witnesses would be produced at court expense. Neither of these allegations amount to error, and they are certainly not reversible error. The court rule and case law are clear that the specific elements of an offense need not be stated or explained. GCR 1963, 785.7(l)(a); People v Clifton, 70 Mich App 65; 245 NW2d 175 (1976). Defendant herein was adequately apprised of the offense and the nature of the offense. In taking defendant’s plea, the court complied with GCR 1963, 785.7. In particular, it complied with GCR 1963, 785.7(l)(g)(v), (vi), and (vii) which concern the right to confront witnesses. There is no requirement that a defendant be expressly informed that such witnesses will be provided at the court’s expense. Moreover, the impact of the existing requirement leads to the inference that there is no burden on the defendant, financial or otherwise, to produce witnesses.
The more significant issue raised by defendant regards his sentencing. Defendant was sentenced to a four-year prison term. This was the maximum prison sentence permitted. MCL 750.503; MSA 28.771. No indeterminate sentence pursuant to MCL 769.8; MSA 28.1080 was given. Defendant contends that his sentence and any other sentence which is not an indeterminate sentence violates *268the indeterminate sentencing policies of this state. I disagree.
Defendant’s argument is twofold. First, indeterminate sentencing requires a sentence with a minimum at least one-third less than the maximum. Second, in Michigan, indeterminate sentencing is required in all cases. Defendant relies primarily on People v Tanner, 387 Mich 683; 199 NW2d 202 (1972), and the following language from that case:
"Convinced as we are, that a sentence with too short an interval between minimum and maximum is not indeterminate, we hold that any sentence which provides for a minimum exceeding two-thirds of the maximum is improper as failing to comply with the indeterminate sentence act.” 387 Mich at 690.
As defendant contends, Tanner established the parameters for indeterminate sentences. However, Tanner did not deal with the question of when an indeterminate sentence was proper or necessary. There was no question that the defendant in Tanner received an indeterminate sentence. Neither the majority nor the dissent in Tanner discussed when an indeterminate sentence is required, and the case must be read in this context. When the language quoted above is examined in its proper context, it is apparent that the parameters established are relevant only when dealing with an indeterminate sentence.
An indeterminate sentence is required by statute, MCL 769.8; MSA 28.1080, for a person who is "convicted for the first time”. This language is found in the first clause of the statute. It was expressly added to the statute by the Legislature in 1905,1 and it is still retained. This unambiguous *269legislative statement cannot be ignored. The Legislature intended that the indeterminate sentencing statute must be applied only to first offenders. The Legislature established a scheme permitting a determinate sentence for other than first offenders. In the instant case, defendant had four prior felony convictions. Hence, defendant was not a first offender and the sentencing judge did not have to apply indeterminate sentencing. The four-year sentence defendant received was within the range permitted and there was no abuse of discretion in giving the sentence in this case.
Defendant calls attention to a pair of recent cases representing a split of authority in this Court. People v Redwine, 73 Mich App 83; 250 NW2d 550 (1976), held that a sentence of 23 to 24 months for a person who was not a first offender violated the indeterminate sentencing statute in light of the parameters set forth in People v Tanner, supra. People v Banks, 73 Mich App 492; 252 NW2d 501 (1977), while recognizing People v Tanner, supra, held that a sentence of 3 to 4 years to a defendant with prior felony convictions was not a violation of the indeterminate sentencing statute because that statute did not apply to other than first offenders. These cases dealt with the limits placed on a sentencing judge when giving an indeterminate sentence to a person other than a first offender. This is not the situation before us, and, therefore, I decline to discuss the issue of Redwine and Banks. The instant case deals with a determinate sentence and, as has been discussed above, a judge’s discretion to give such a sentence to subsequent offenders has not been precluded by the indeterminate sentencing statute.
I would affirm.

 1905 PA 184.